HOUGH, Circuit Judge
(dissenting). The corporation which the court holds responsible for the consequences of a violent storm was not by charter or otherwise in charge of the Howard, at or near ihe time she went adrift. It did tow the barge, and that contract was ful - filled when the Howard was delivered where she wanted to go, at a customary mooring place, safe at Ihe time of delivery. It also offered the wharf or mooring, where the barge safely lay until' an unusual storm tore her and other boats loose. The place and method of fastening were well known, safe in most weathers, and nothing caused apprehension of danger when the Howard was made fast.
The barge went where she did by the volition and for the purposes of her owner, and when the railroad company had safely towed her to destination, and furnished her with a usual mooring place, their mutual relations were ended. I am not advised by the majority opinion of what breach of contract the railroad was guilty; but by implication it seems held to a sort of general guardianship of anything lying at the stakes. Such a duty or office has never heretofore been held to exist, and is not in my judgment founded either on positive law, or good maritime analogy.
Therefore I dissent.